 
CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement") is entered into as of September 27,
2007, by and between INTERMEC, INC., a Delaware corporation ("Borrower"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.  NOW, THEREFORE, for valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Borrower hereby agree as follows:


ARTICLE I CREDIT TERMS


SECTION 1.1.  LINE OF CREDIT.


(a)  Line of Credit.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including October 1, 2012, not to exceed at any time the aggregate principal
amount of Fifty Million Dollars ($50,000,000.00) ("Line of Credit"), the
proceeds of which shall be used to finance Borrower’s working capital
requirements and general corporate purposes.  Borrower's obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note dated
as of September 27, 2007 ("Line of Credit Note"), all terms of which are
incorporated herein by this reference.


(b)  Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby and/or sight commercial letters of credit denominated
in Dollars and Alternative Currencies for the account of Borrower (each, a
"Letter of Credit" and collectively, "Letters of Credit").  The form and
substance of each Letter of Credit shall be subject to approval by Bank, in its
reasonable discretion.  No Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit.  The undrawn amount of
all Letters of Credit shall be reserved under the Line of Credit and shall not
be available for borrowings thereunder.  The amount reserved for each
Alternative Currency denominated Letter of Credit shall be the most recent
Dollar Equivalent Amount of such Letter of Credit as determined at least once
each calendar week.  Each Letter of Credit shall also be subject to the terms
and conditions of that certain Amended and Restated Letter of Credit Agreement
dated as of the date hereof between Bank and Borrower (as the same may be
amended from time to time the “LC Agreement”), each application for the issuance
of a Letter of Credit (an “LC Application”), and any related documents required
by Bank in connection with the issuance thereof.  If the terms or conditions of
the LC Agreement or any LC Application or any related document required by Bank
in connection with the issuance of a Letter of Credit contradict any terms or
conditions in this Agreement, the terms and conditions in this Agreement will
control.  Each drawing paid under a Letter of Credit by Bank shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided, however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount so paid, together with interest thereon from the
date such drawing is paid to the date such amount is fully repaid by Borrower,
at the rate of interest applicable to advances under the Line of Credit.  In
such event Borrower agrees that Bank, in its sole discretion, may debit any
account maintained by Borrower with Bank for the amount of any such drawing and
such interest.  Borrower hereby affirms its obligations to Bank in connection
with standby letter of credit number NWS604166 previously issued by Bank for the
account of Borrower and for the benefit of Pacific Employers Insurance Company
and under the application for such letter of credit, which letter of credit is
outstanding on the date hereof and shall be deemed included in the definition of
Letter of Credit set forth herein and be subject to the terms hereof and the LC
Agreement.


(c)  Borrowing and Repayment.  Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.


SECTION 1.2.  INTEREST/FEES.


(a)  Interest.  The outstanding principal balance of the Line of Credit shall
bear interest, at the rate of interest set forth in the Line of Credit
Note.  The amount of each drawing paid under any Letter of Credit shall be an
advance under the Line of Credit and shall bear interest at the Prime Rate (as
defined in the Line of Credit Note) from the date such drawing is paid to the
date such amount is fully repaid by Borrower.


(b)  Computation and Payment.  LIBOR-based interest shall be computed on the
basis of a 360-day year, actual days elapsed.  Prime Rate interest shall be
computed on the basis of a 365 or 366-day year, as the case may be.  Interest
shall be payable at the times and place set forth in each promissory note or
other instrument or document required hereby.


(c)  Letter of Credit Fees.  Letter of Credit Fees.  Borrower shall pay to Bank
the following fees with respect to the Letters of Credit:  (i) Borrower will pay
a commission fee on each standby Letter of Credit quarterly in arrears starting
on the last Business Day of the quarter in which each such standby Letter of
Credit is issued, and on the last Business Day of each quarter thereafter during
the term of each such Letter of Credit, and ending on the date each such Letter
of Credit expires, with such fee being equal to the Applicable Rate per annum
(computed on the basis of a 360-day year, actual days elapsed) during each day
of such full or partial quarterly payment period applied to the outstanding face
amount of such Letter of Credit on each such day, (ii) Borrower will pay an
issuance fee on each commercial Letter of Credit in advance on the date each
commercial Letter of Credit is issued, increased and extended, with such fee
being one eighth of one percent (0.125%), with a minimum of $175.00, applied to
the outstanding face amount of each commercial Letter of Credit on the date it
is issued and extended and on the amount of any increase in a commercial Letter
of Credit on the date it is increased; with the understanding that no such
commercial Letter of Credit fee shall be refunded to Borrower if a commercial
Letter of Credit’s initially scheduled or later extended expiration date is
moved forward by amendment or cancellation or if such commercial Letter of
Credit is fully or partially drawn down before its initially scheduled or later
extended expiration date, (iii) Borrower will pay fees upon the handling and
processing of each drawing under any Letter of Credit, and (iv) Borrower will
pay fees upon the occurrence of any other activity with respect to any Letter of
Credit (including without limitation, any amendment, assignment of drawing
proceeds, transfer of drawing rights, or cancellation of any Letter of Credit),
which fees, in the case of clauses (iii) and (iv) of this Section 1.2(c), will
be determined in accordance with Bank's standard fees and charges then in effect
for such activity.


(d)  Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to the
Applicable Rate per annum (computed on the basis of a 360-day year, actual days
elapsed) on the average daily unused amount of the Line of Credit, which fee
shall be calculated on a quarterly basis by Bank and shall be due and payable by
Borrower in arrears within ten (10) Business Days of Borrower’s receipt of
Bank’s invoice.


SECTION 1.3.  GUARANTIES.  The payment and performance of all indebtedness and
other obligations of Borrower to Bank shall be guaranteed jointly and severally
by each of the following Subsidiaries of Borrower: Intermec IP Corp., Intermec
Technologies Corporation, and Intermec Technologies Manufacturing, LLC (each of
the foregoing, and each Subsidiary that hereafter becomes a guarantor of
Borrower’s obligations to Bank, a “Subsidiary Guarantor”), as evidenced by and
subject to the terms of the applicable Continuing Guaranty executed by such
Subsidiary in favor of Bank dated as of the date hereof (or the subsequent date
as of which such Subsidiary becomes a Subsidiary Guarantor).


SECTION 1.4.  CERTAIN DEFINED TERMS.


“Alternative Currency” means any currency, other than Dollars routinely offered
by Bank to its commercial customers.


“Applicable Rate,” on the date hereof, means with respect to LIBOR-based
advances and standby Letters of Credit, 0.60%, with respect to Prime Rate
advances, -1.00%, and with respect to the Unused Fee 0.125%.  Bank shall adjust
the Applicable Rate on a quarterly basis, subject to the paragraph immediately
following the grid below, commencing with the financial statements for
Borrower's fiscal quarter ending March 31, 2008, if required to reflect a change
in Borrower's ratio of Total Funded Debt to EBITDA (as defined in Section
4.9(b)), in accordance with the following grid:


Total Funded Debt to EBITDA
“Applicable Rate” LIBOR and standby Letters of Credit
“Applicable Rate” Prime Rate
“Applicable Rate”
Unused Fee
1.5 to 1.0 or greater
1.0%
-0.25%
0.20%
1.0 to 1.0 or greater but less than 1.5 to 1.0
0.875%
-0.50%
0.175%
0.50 to 1.0 or greater but less than 1.0 to 1.0
0.75%
-0.75%
0.15%
less than 0.50 to 1.0
0.60%
-1.00%
0.125%



Each quarterly adjustment shall be effective on the first Business Day of month
following the month during which Bank receives Borrower's most current fiscal
quarter-end financial statements contained in Borrower’s 10K or 10Q report filed
with the Securities and Exchange Commission (“SEC”).


“Business Day" means any day except a Saturday, Sunday or any other day on which
commercial banks in California are authorized or required by law to close.


“Dollars” and the symbol “$” means lawful money of the United States.


                “Dollar Equivalent Amount” means, at any time, with respect to
any amount denominated in an Alternative Currency, the equivalent amount thereof
in Dollars as determined by Bank at such time on the basis of the current rate
quoted by the Bank for the immediate purchase and settlement of an Alternative
Currency (determined in respect of the most recent Revaluation Date); provided,
however, that if on any Revaluation Date Borrower is party to a currency hedge
agreement with Bank applicable to the relevant Alternative Currency, and the
term of such hedge agreement expires on or after the next Revaluation Date, the
Dollar Equivalent Amount with respect to such Alternative Currency shall be
equal to the hedged rate reflected in such currency hedge agreement.


“LIBOR” has the meaning defined in the Line of Credit Note.


   “Loan Documents” means this Agreement, the LC Agreement, the LC Applications,
and each promissory note, contract, instrument and other document required
hereby or at any time hereafter delivered to Bank in connection herewith.


   “Material Adverse Effect” means (a) a material adverse effect on the
business, properties, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (b) a material impairment of
Borrower’s ability to repay its obligations to Bank, (c) a material adverse
effect on the legality, validity or enforceability of this Agreement or the
other Loan Documents.


   “Other Assets” means all assets now owned or hereafter acquired by Borrower
or any of its Subsidiaries, excluding Restricted Assets.


   “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) liens described on Schedule 1 attached hereto and incorporated herein by
reference, (b) liens for taxes, assessments and governmental charges or levies
not yet due and payable; (c) liens imposed by law, such as materialmen’s,
mechanics, carriers, landlord’s, workmen’s and repairmen’s liens and other
similar common law and statutory liens arising in the ordinary course of
Borrower’s business securing obligations that are not overdue for a period of
more than 30 days; (d) pledges or deposits to secure obligations unemployment
insurance, under workers’ compensation, labor or pension laws or similar
legislation or to secure public or statutory obligations; (e) zoning or deed
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (f) purchase money liens or capital leases on assets acquired
by Borrower or any Subsidiary in the ordinary course of business provided that
each such lien attaches to the acquired property concurrently with its
acquisition and the principal amount of all indebtedness secured by such
purchase money liens shall not exceed at any time in the aggregate
$(20,000,000.00); (g) any lien which arises in connection with judgments or
attachments (i) the occurrence of which does not constitute an Event of Default
and (ii) the execution or other enforcement of such lien is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings; (h) deposits or cash pledges securing performance of
contracts, bids, tenders, leases, statutory obligations, surety and appeal bonds
(other than contracts for the payment of indebtedness for borrowed money)
arising in the ordinary course of business; (i) any transfer of a check or other
medium of payment for deposit or collection, or any similar transaction in the
ordinary course of business; and (j) liens for security deposits to secure the
performance of operating leases and deposits received from customers, in each
case, in the ordinary course of business.


   “Prime Rate” has the meaning defined in the Line of Credit Note.


   “Responsible Officer” means, with respect to Borrower or any Subsidiary
Guarantor, the president, chief executive officer, chief financial officer or
the treasurer of Borrower, or such Subsidiary Guarantor, as applicable.


   “Restricted Assets” means all accounts receivable, inventory and intellectual
property now owned or hereafter acquired by Borrower or any Subsidiary
Guarantor.


“Revaluation Date” means each of the following: (a) with respect to any Letter
of Credit denominated in an Alternative Currency, the date on which such Letter
of Credit is issued, each date on which such Letter of Credit is increased or
decreased, and the first Business Day of each week thereafter while such Letter
of Credit is outstanding, and (b) such additional dates as Bank may determine
during the continuance of an Event of Default.


“Subsidiary” means, in respect of Borrower, a corporation or other business
entity the shares (or other equity interests) constituting a majority of the
outstanding capital stock (or other form of ownership) or constituting a
majority of the voting power in any election of directors (or shares
constituting both majorities) of which are (or upon the exercise of any
outstanding warrants, options or other rights would be) owned directly or
indirectly at the time in question by such entity or another subsidiary of such
entity or any combination of the foregoing.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1.  LEGAL STATUS.  Borrower and each Subsidiary is duly organized and
existing and in good standing under the laws of its respective jurisdiction of
organization, and is qualified or licensed to do business (and is in good
standing as a foreign corporation, if applicable) in all jurisdictions in which
such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could have a Material Adverse Effect.


SECTION 2.2.  AUTHORIZATION AND VALIDITY.  The Loan Documents have been duly
authorized, and upon their execution and delivery in accordance with the
provisions hereof will constitute legal, valid and binding agreements and
obligations of Borrower or the Subsidiary Guarantor that executes the same,
enforceable in accordance with their respective terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally and by general equitable principals,
whether enforcement is sought by proceedings in equity or at law.


SECTION 2.3.  NO VIOLATION.  The execution, delivery and performance by Borrower
or a Subsidiary Guarantor, as applicable, of each of the Loan Documents executed
by such party do not violate any provision of any law or regulation, or
contravene any provision of the Articles of Incorporation or By-Laws or other
operative formation or governing documents of Borrower or such Subsidiaries, or
result in any breach of or default under any contract, obligation, indenture or
other instrument to which Borrower or any such Subsidiary is a party or by which
Borrower or any such Subsidiary may be bound, except, in each case, where such
violation, contravention, breach or default could not reasonably be expected to
have a Material Adverse Effect.


SECTION 2.4.  LITIGATION.  Except as set forth Schedule 2.4, there are no
pending, or to the best of Borrower's knowledge threatened, actions, claims,
investigations, suits or proceedings against Borrower or any Subsidiary by or
before any governmental authority, arbitrator, court or administrative agency,
which, in each case, are expected, in the reasonable judgment of the Borrower,
to have a Material Adverse Effect.


SECTION 2.5.  CORRECTNESS OF FINANCIAL STATEMENT.  The annual consolidated
financial statement of Borrower dated December 31, 2006, and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) present
fairly in all material respects the financial condition of Borrower and its
Subsidiaries on a consolidated basis, (b) disclose all liabilities of Borrower
that are required to be reflected or reserved against under generally accepted
accounting principles (“GAAP”), whether liquidated or unliquidated, fixed or
contingent, and (c) have been prepared in accordance with GAAP consistently
applied, subject, in the case of unaudited financial statements to changes
resulting from audit and normal year-end adjustments and the absence of footnote
disclosure required in accordance with GAAP.  Since the dates of such financial
statements there has been no Material Adverse Effect.


SECTION 2.6.  INCOME TAX RETURNS.  Borrower has no knowledge of any pending
material assessments or adjustments of its or any Subsidiary Guarantor’s income
tax payable with respect to any year.


SECTION 2.7.  NO SUBORDINATION.  There is no agreement, indenture, contract or
instrument to which Borrower or any Subsidiary Guarantor is a party or by which
Borrower or any Subsidiary Guarantor may be bound that requires the
subordination in right of payment of any of Borrower's or any Subsidiary
Guarantor’s obligations subject to this Agreement or any other Loan Document to
any other obligation of Borrower or any Subsidiary Guarantor.




SECTION 2.8.  PERMITS, FRANCHISES.  Borrower and each Subsidiary possesses, and
will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable it to conduct the business in
which it is now engaged in compliance with applicable law, except, where failure
to possess the same individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 2.9.  ERISA.  Except as would not reasonably be expected to have a
Material Adverse Effect, (i) with respect to each Plan (as defined below),
Borrower and each Subsidiary is in compliance with all applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended or recodified
from time to time ("ERISA"); (ii) Borrower has not violated any provision of any
defined benefit plan (as defined in ERISA) maintained or contributed to by
Borrower or any Subsidiary (each, a "Plan"); (iii) no “reportable event” (as
defined in Section 4043 of ERISA, but excluding any event for which the 30-day
notice requirement is waived, a “Reportable Event”) has occurred and is
continuing with respect to any Plan; and (iv) Borrower and each Subsidiary has
met its minimum funding requirements under ERISA with respect to each Plan.


SECTION 2.10.  OTHER OBLIGATIONS.  Neither Borrower nor any Subsidiary is in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation,
except, where such defaults, individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 2.11.  ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank
in writing prior to Borrower’s execution of this Agreement, Borrower and each
domestic Subsidiary is in compliance in all material respects with all
applicable federal or state environmental, hazardous waste, health and safety
statutes, and any rules or regulations adopted pursuant thereto, which govern or
affect any of Borrower's or any such Subsidiary’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time, except for any
noncompliance which, when taken singly or with all other such noncompliance, has
not resulted, and could not reasonably be expected to result in a Material
Adverse Effect.  None of the operations of Borrower or any Subsidiary is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment that could reasonably
be expected to result in a Material Adverse Effect.  Neither Borrower nor any
Subsidiary has any material contingent liability in connection with any release
of any toxic or hazardous waste or substance into the environment that could
reasonably be expected to result in a Material Adverse Effect.


ARTICLE III
CONDITIONS


SECTION 3.1.  CONDITIONS OF INITIAL EXTENSION OF CREDIT.  Bank’s initial
extension of any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction (or waiver) of all of the following
conditions:


(a)  Approval of Bank Counsel.  All legal matters incidental to the extension of
credit by Bank shall be reasonably satisfactory to Bank's counsel.


(b)  Documentation.  Bank shall have received, in form and substance reasonably
satisfactory to Bank, each of the following, duly executed:


 
(i)
 
This Agreement, the LC Agreement and the Line of Credit Note.

 
(ii)
 
Certificate of Incumbency from Borrower and each Subsidiary Guarantor.

 
(iii)
 
Corporate Resolution: Continuing Guaranty from each Subsidiary Guarantor that is
a corporation.

 
(iv)
 
Corporate Resolution: Borrowing from Borrower.

 
(v)
 
Continuing Guaranty from each Subsidiary Guarantor existing as of the date
hereof.

 
(vi)
 
Limited Liability Company Certificate: Continuing Guaranty from ITM, LLC.



(c)  Financial Condition.  There shall have been no material adverse change, as
reasonably determined by Bank, in the financial condition or business of
Borrower and its Subsidiaries (taken as a whole).


SECTION 3.2.  CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank's satisfaction (or waiver) of each of the following
conditions:


(a)  Compliance.  The representations and warranties contained herein and in
each of the other Loan Documents shall be true in all material respects on and
as of the date of the signing of this Agreement and on the date of each
extension of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall exist or have occurred and be
continuing.


             (b)  Additional Letter of Credit Documentation.  Prior to the
issuance of each Letter of Credit, Bank shall have received the LC Application
for such Letter of Credit and any other Letter of Credit documents required by
Bank, all properly completed and duly executed by Borrower.


(c)  No Material Adverse Change.  As of the date of the extension of credit, and
before and after giving effect thereto, there shall have been no event which has
had, or could reasonably be expected to have a Material Adverse Effect.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, and shall cause each Subsidiary Guarantor (or,
where indicated, each Subsidiary) to, unless Bank otherwise consents in writing:


SECTION 4.1.  PUNCTUAL PAYMENTS.  Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein.


SECTION 4.2.  ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with GAAP consistently applied, and permit any representative of
Bank, at any reasonable time upon reasonable prior written notice, to inspect,
audit and examine such books and records, to make copies of the same, and to
inspect the properties of Borrower or any Subsidiary.


SECTION 4.3.  FINANCIAL STATEMENTS.  Provide to Bank all of the following, in
form and detail satisfactory to Bank:


(a)  not later than 120 days after and as of the end of each fiscal year, an
annual projection of budget of Borrower and its Subsidiaries;


(b)  not later than 120 days after and as of the end of each fiscal year, a 10K
report filed with the Security Exchange Commission;


(c)  not later than 45 days after and as of the end of each fiscal quarter, a
10Q report filed with the Security Exchange Commission;


(d)  contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of the president or chief financial
officer or treasurer of Borrower that said financial statements are accurate and
that there exists no Event of Default nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default, or if an Event of Default or Default exists, a description thereof;


(e)  from time to time such other information as Bank may reasonably request.


SECTION 4.4.  COMPLIANCE.  Except as could not reasonable be expected to have a
Material Adverse Effect, preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower or any Subsidiary is organized and/or which govern
Borrower's or any Subsidiary’s continued existence and with the requirements of
all laws, rules, regulations and orders of any governmental authority applicable
to Borrower, Borrower’s Subsidiaries and/or their respective businesses.


SECTION 4.5.  INSURANCE.  Maintain and keep in force, for each business in which
Borrower and each Subsidiary Guarantor is engaged, insurance of the types and in
amounts customarily carried in similar lines of business, with all such
insurance carried with companies and in amounts consistent with those maintained
by Borrower and the Subsidiary Guarantors on the date hereof with such changes
as determined by Borrower in its reasonable business judgment subject to
disclosure and approval of current insurance details/certificates, and deliver
to Bank from time to time at Bank's request schedules setting forth all
insurance then in effect.


SECTION 4.6.  FACILITIES.  Except as could not reasonable be expected to have a
Material Adverse Effect, keep all material properties useful or necessary to
Borrower's and each Subsidiary’s business in good repair and condition, ordinary
wear and tear excepted, and from time to time make necessary repairs, renewals
and replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.


SECTION 4.7.  TAXES AND OTHER LIABILITIES.  Pay and discharge when due any and
all material assessments and taxes, both real or personal, including without
limitation federal and state income taxes and state and local property taxes and
assessments, except (a) such as Borrower or any Subsidiary Guarantor may in good
faith contest or as to which a bona fide dispute may arise, and (b) for which
Borrower or any Subsidiary Guarantor has made provision for appropriate reserves
in accordance with GAAP.


SECTION 4.8.  LITIGATION.  Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower or any Subsidiary that could
have a Material Adverse Effect.


SECTION 4.9.  FINANCIAL CONDITION.  Maintain Borrower's consolidated financial
condition as follows using GAAP consistently applied and used consistently with
prior practices (except to the extent modified by the definitions herein), with
compliance determined commencing with Borrower's financial statements for the
period ending December 31, 2007:


(a)  Tangible Net Worth not less than $400,000,000, plus 75% of annual net
income for the fiscal year 2008 and each fiscal year thereafter but with no
deduction for net losses, plus 100% of net proceeds from equity issuance that
occurs in fiscal year 2007 and then each fiscal quarter thereafter (other than
stock issued to officers, directors or employees in respect of retirement or
other similar plans, grants of stock appreciation, stock options, restricted
stock or other similar rights), less 100% of Board approved treasury stock
repurchases without limitation at each fiscal quarter end, with "Tangible Net
Worth" defined as the aggregate of total stockholders' equity plus subordinated
debt less the recorded net value of any intangible assets.  Board as used herein
shall mean the Board of Directors of Borrower.


(b)  Total Funded Debt to EBITDA not greater than 3.0 to 1.0 through March 31,
2008 and not greater than 2.5 to 1.0 as of June 30, 2008 and each fiscal quarter
end thereafter, determined on a rolling 4-quarter basis with "Funded Debt"
defined as the sum of all obligations for borrowed money (including subordinated
debt and the aggregate amounts available to be drawn under outstanding Letters
of Credit) plus all capital lease obligations, and with "EBITDA" defined for
such period as net income before tax for such period plus interest expense (net
of capitalized interest expense), depreciation expense and amortization expense
for such period, plus any of the following for such period to the extent
decreasing net income:  (i) any non-cash compensation expense recorded from
grants of stock appreciation, stock options, restricted stock or other similar
rights to officers, directors and other employees, (ii) any non-cash item or
deduction recorded in accordance with any change in GAAP during or effective as
of such period, (iii) any other non-cash item (other than any non cash charges
to the extent such charges represent an accrual of or reserve for cash
expenditures in any future period) and (iv) and (iv) extraordinary,
non-recurring or one time expenses, losses or charges not to exceed
$10,000,000.00 for such period.


         SECTION 4.10.  NOTICE TO BANK.  Promptly (but in no event more than
five (5) days after a Responsible Officer of the Borrower or any Subsidiary
Guarantor becomes aware of the occurrence of each such event or matter) give
written notice to Bank in reasonable detail of:  (a) the occurrence of any Event
of Default, or any condition, event or act which with the giving of notice or
the passage of time or both would constitute an Event of Default or (b) the
occurrence and nature of any Reportable Event or prohibited transaction (as
defined in Section 406 of ERISA) or “accumulated funding deficiency” (as defined
in Section 302 of ERISA) with respect to any Plan that could reasonably be
expected to result in material liability to the Borrower or any Subsidiary
Guarantor.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not, and will not permit any
Subsidiary Guarantor (or, with respect to Sections 5.1, each Subsidiary) to,
without Bank's prior written consent:


SECTION 5.1.  USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.  MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity unless Borrower or a Subsidiary Guarantor is
the surviving entity; dissolve unless after giving effect to such dissolution,
substantially all of its assets are transferred directly or indirectly to
Borrower or one or more other Subsidiary Guarantors; make any substantial change
in the nature of Borrower's or any Subsidiary Guarantor’s business as conducted
as of the date hereof; nor sell, lease, transfer or otherwise dispose of all or
a substantial or material portion of Borrower's or any Subsidiary Guarantor’s
assets except (a) in the ordinary course of such entities’ business, (b)
obsolete, worn out, unnecessary or no longer used or useful in such Borrower’s
or such Subsidiary Guarantor’s business, (c) other sales, leases, transfers or
dispositions, on a consolidated basis, not to exceed $30,000,000.00 in the
aggregate, (d) any sale, lease, transfer or other disposition to Borrower, any
Subsidiary Guarantor or any domestic Subsidiary that concurrently becomes a
Subsidiary Guarantor, and (e) Borrower and any Subsidiary Guarantor may transfer
assets (including cash) not to exceed $30,000,000 in the aggregate to, or for
the benefit of, any Subsidiary that is not a Subsidiary Guarantor, directly or
indirectly, in connection with dividends to Borrower from one or more of its
foreign Subsidiaries (which transfer of assets may take the form of a
contribution, repayment of debt or other transfer), provided that, after giving
effect to all steps of the transaction, the net effect to Borrower and the
Subsidiary Guarantors, taken as a whole, is a positive dividend.


SECTION 5.3.  GUARANTIES.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower or any
Subsidiary Guarantor as security for, any liabilities or obligations for
borrowed money of any other person or entity, except in connection with
indebtedness permitted hereunder.


SECTION 5.4.  LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to or
investments in any person or entity, except (a) any of the foregoing existing as
of, and disclosed to Bank prior to Borrower’s execution of this Agreement, the
date hereof and (b) investments not to exceed $30,000,000.00 at any time
outstanding in Subsidiaries that do not guaranty Borrower’s obligations to Bank,
(c) equity in Subsidiaries existing on the date hereof and the capital
contributions therein outstanding as of the date hereof; (d) capital
contributions, loans or advances by Borrower or any Subsidiary Guarantor to any
Subsidiary Guarantor or Borrower;  (e) notes or securities issued by a customer
or supplier of Borrower or any Subsidiary Guarantor in connection with an
bankruptcy, liquidation or other insolvency proceeding in respect of such
customer or supplier; (f) purchasing the equity of any person in connection with
an acquisition, provided that, such person shall promptly become a Subsidiary
Guarantor to the extent that, (i) it is a domestic Subsidiary, and (ii) on a pro
forma basis, such person would represent, or at any time after such acquisition
represents (A) more than 10% of the EBITDA of the Company and its Subsidiaries
for the four fiscal quarter period ended as of the end of the most recently
ended fiscal quarter of the Company or (B) more than 10% of the Tangible Net
Worth of the Company and its Subsidiaries; (h) U.S. Treasury notes or other U.S.
Federal securities that have a maximum maturity for any single issue of not more
than five years; (i) corporate bonds with minimum rating of A- by S&P or A3 by
Moody’s; (j) taxable or tax-exempt municipal notes and bonds, with a minimum
rating of A- by S&P or A3 by Moody’s (including any state, county, town, city,
village, fire district, or school district, all revenue bonds, including but not
limited to, water and sewer, highway, housing authorities, medical care agencies
and project finance agencies and certification of participation bonds);
(k)  Taxable Adjustable Rate Notes (TARNs) or auction rate securities; (l)
commercial paper or banker’s acceptances rated A2 or higher by S&P or P2 or
higher by Moody’s; (m) deposits, including Eurodollar denominated bank deposits;
certificates of deposit; repurchase agreements or U.S. money market funds and
(n) any loan, advance or investment permitted by Section 5.2.


SECTION 5.5.  PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to exist a
security interest in, or lien, excluding Permitted Liens and any of the
foregoing in favor of Bank or which is existing as of, and disclosed to Bank in
writing prior to Borrower’s execution of this Agreement, upon (a) any interest
in any Restricted Assets, or (b) any Other Asset that secures indebtedness to
any entity other than Bank in excess of $20,000,000.00 in principal amount at
any time outstanding.  Nor shall Borrower or any Subsidiary Guarantor enter into
any agreement or arrangement (other than (i) the Loan Documents, (ii) documents
related to purchase money liens and capital leases permitted hereunder, and
(iii) documents relating to indebtedness subordinated to the obligations
hereunder, in the case of this clause (iii), pursuant to agreements acceptable
to Bank in its reasonable discretion) that limits such entity’s ability to
pledge assets, or grant, create, incur, assume or suffer to exist liens upon the
assets of Restricted Assets of such entity.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.  The occurrence of any of the following shall constitute an "Event
of Default" under this Agreement:


(a)  Borrower or any Subsidiary Guarantor shall fail to pay when due any
principal, or within five Business Days of when due any interest or fees or
other amounts payable under any of the Loan Documents.


(b)  Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any Subsidiary
Guarantor under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.


(c)  Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of ten (10) Business Days after notice from Bank.


(d)  Any default in the payment or performance of any obligation beyond any
applicable grace period, or any defined event of default, under the terms of any
contract or instrument (other than any of the Loan Documents) pursuant to which
Borrower or any Subsidiary Guarantor has incurred any debt or other liability to
any person or entity, including Bank, with a singular or aggregate outstanding
payment or performance obligation in excess of $30,000,000.00.


(e)  The filing of a notice of judgment lien against Borrower or any Subsidiary
Guarantor; or the recording of any abstract of judgment against Borrower or any
Subsidiary Guarantor in any county in which Borrower or such Subsidiary
Guarantor has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower or any Subsidiary Guarantor; or the entry of a judgment
against Borrower or any Subsidiary Guarantor, in each case under this clause (e)
where such lien, writ or judgment is in excess of $30,000,000.00, is not insured
by an insurance carrier which has acknowledged coverage in the amount of the
claim without any reservation of rights or which has been ordered by a court of
competent jurisdiction to pay such claim, and the judgment shall is not
satisfied, released, discharged, vacated, fully bonded or stayed within 60 days
after such judgment, writ, attachment or similar proceeding is entered.


 (f)  Borrower or any Subsidiary shall become insolvent, or shall suffer or
consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Subsidiary shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
("Bankruptcy Code"), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Subsidiary or Borrower or any
Subsidiary shall file an answer admitting the jurisdiction of the court and the
material allegations of any involuntary petition and either (i) such proceeding
or petition shall continue undismissed for sixty (60) days or (ii) an order for
relief or decree approving or ordering any of the foregoing shall be entered; or
Borrower or any Subsidiary shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Subsidiary by any court of
competent jurisdiction under the Bankruptcy Code or any other applicable state
or federal law relating to bankruptcy, reorganization or other relief for
debtors; provided, however, that any of the foregoing events is solely
applicable to one or more Subsidiaries, it shall only be an Event of Default if
such event could reasonably result in a Material Adverse Effect.


 (g)  Except as otherwise permitted herein, the dissolution or liquidation of
Borrower or any Subsidiary Guarantor if a corporation, partnership, joint
venture or other type of entity; or Borrower or any such Subsidiary Guarantor,
or any of its directors, stockholders or members, shall take action seeking to
effect the dissolution or liquidation of Borrower or such Subsidiary Guarantor.


 (h)  The occurrence of any of the following:
 
                   (i)  an acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of 30%
or more of either (i) the then outstanding shares of common stock of Borrower
(the “Outstanding Borrower Common Shares”), or (ii) the combined voting power of
the then outstanding voting securities of Borrower entitled to vote generally in
the election of directors (the “Outstanding Borrower Voting Securities”);
excluding, however, the following: (a) any acquisition directly from the
Borrower of Outstanding Borrower Common Shares and Outstanding Borrower Voting
Securities, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Borrower, (b) any acquisition by Borrower or any entity directly or
indirectly controlled by Borrower, (c) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Borrower or any entity
directly or indirectly controlled by Borrower; and (d) any acquisition pursuant
to a transaction which complies with clauses (1), (2) and (3) of subsection
(iii) of this Section 6.1(h); or


               (ii)  individuals who, as of the date of this Agreement,
constitute the Board of Directors of Borrower (the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Incumbent Board; provided,
however, that any individual who becomes a member of such Incumbent Board
subsequent to the effective date of this agreement, whose election, or
nomination for election by Borrower’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; but
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board
shall not be so considered as a member of the Incumbent Board.


SECTION 6.2.  REMEDIES.  Upon the occurrence of any Event of Default:  (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security, if any, for any credit subject hereto and to exercise any or all of
the rights of a beneficiary or secured party, if applicable, pursuant to
applicable law.  All rights, powers and remedies of Bank may be exercised at any
time by Bank and from time to time after the occurrence and during the
continuance of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.  NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.  NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:            INTERMEC, INC.
6001 36th Avenue West
Everett, Washington 98203-1264
Attention: Treasury Department
Facsimile:


BANK:                       WELLS FARGO BANK, NATIONAL ASSOCIATION
205 108th Avenue Northeast, Suite 600
Bellevue, Washington 98004
Facsimile: (425) 450-8097
Attention: Relationship Manager


or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by facsimile,
upon receipt.


SECTION 7.3.  COSTS, EXPENSES AND ATTORNEYS' FEES.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the enforcement of Bank's rights and/or
the collection of any amounts which become due to Bank under any of the Loan
Documents and (b) the prosecution or defense of any action in any way related to
any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.  Each party shall
bear its own costs and expenses for the preparation, negotiation, execution and
delivery of the Loan Documents executed in connection with the initial closing
the Line of Credit.


SECTION 7.4.  SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank's rights and benefits under each of the Loan Documents;
provided, that as long as no Event of Default has occurred and is continuing,
Bank’s rights to sell, assign or transfer, but not participate, its rights as
provided in this sentence shall be subject to Borrower’s reasonable consent
(which consent shall not be unreasonably withheld or delayed).  In connection
therewith, Bank may disclose to any potential transferee or participant that
agrees to comply with the confidentiality provisions set forth in Section 7.5,
all documents and information which Bank now has or may hereafter acquire
relating to any credit subject hereto, Borrower or its business, any Subsidiary
or the business of such Subsidiary, or any collateral required hereunder, if
any.


SECTION 7.5.  CONFIDENTIALITY.  Bank hereby agrees to use commercially
reasonable efforts to hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with customary procedures for
handling confidential information of this nature and in accordance with Bank’s
customary practices; except that any such confidential information may be
disclosed: (i)  if required by subpoena or similar order of any court of
competent jurisdiction, (ii)  if required to be disclosed to any regulatory or
administrative governmental agency or commission having any regulatory authority
over Bank, (iii) to any other party to this Agreement, (iv) to any affiliate of
Bank so long as such affiliate agrees to be bound by the provisions of this
Section 7.5 prior to the time of such disclosure, (v) to any prospective
transferee or participant so long as such person agrees to be bound by the
provisions of this Section 7.5 prior to the time of such disclosure, (vi) to any
person if such information shall have been already publicly disclosed (other
than as a result of disclosure by Bank or any other person bound by a
confidentiality agreement with Borrower or any of its Subsidiaries known to
Bank), (vii) in connection with the preparation, negotiation or administration
or enforcement of this Agreement or the exercise of any right or remedy under
this Agreement, to the counsel, auditors, professional advisors and consultants,
and accountants to Bank and (viii) if required in connection with any legal
proceedings instituted by or against Bank.


SECTION 7.6.  ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.


SECTION 7.7.  NO THIRD PARTY BENEFICIARIES.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.8.  TIME.  Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.9.   SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.10.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.11.  GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.


SECTION 7.12.  ARBITRATION.

             (a)  Arbitration.  Any claim, dispute or controversy between or
among the parties to this Agreement (including their respective employees,
officers, directors, attorneys, and other agents), that in any way arises out of
or relates to (i) any credit subject to this Agreement, (ii) any of the Loan
Documents and/or their negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (iii) any requests for
additional credit, shall, upon demand by any party to this Agreement, be
submitted to final, binding and confidential arbitration before the American
Arbitration Association (“AAA”) or such other administrator to which the parties
may mutually agree.  (For ease of reference only, and without limitation, all
further references to the arbitration administrator shall be to the “AAA.”)
 
             (b)  Governing Rules.  Any arbitration proceeding initiated
pursuant to this Agreement shall, unless otherwise agreed by the parties to the
arbitration, (i) take place in California, in a location selected by the
arbitrator; (ii) be governed by the Federal Arbitration Act (Title 9 of the
United States Code), notwithstanding any conflicting choice of law provision in
any of the documents between the parties; and (iii) be conducted by the AAA, in
accordance with its optional procedures for large, complex commercial
disputes.  (The optional procedures for large, complex commercial disputes are
referred to herein, as applicable, as the “Rules”.)  In the event of any
conflict between the terms or procedures of this Agreement and the Rules, the
terms and procedures herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by another party shall bear all costs
and expenses (including attorneys’ fees) incurred by such other party in
compelling arbitration of any dispute.  Nothing contained herein shall be deemed
to be a waiver by any party that is a bank of the protections afforded to it
under 12 U.S.C. §91 or any similar applicable state law.
 
             (c)  No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  This arbitration provision shall not limit the right of any party
to (i) foreclose against real or personal property collateral if any; (ii)
exercise self-help remedies relating to collateral if any or proceeds of
collateral if any such as setoff or repossession; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding.  This exclusion does not constitute a waiver of the
right or obligation of any party to submit any dispute to arbitration hereunder,
including those arising from the exercise of the actions detailed in sections
(i), (ii) and (iii) of this paragraph.
 
             (d)  Arbitrator Qualifications and Powers.  Any claim, dispute or
controversy subject to arbitration hereunder in which the amount in controversy
is $5,000,000.00 or less will be decided by a single arbitrator who shall be
selected according to the Rules, and who shall not render an award of more than
$5,000,000.00 (exclusive of fees and costs).  Any claim, dispute or controversy
subject to arbitration hereunder in which the amount in controversy exceeds
$5,000,000.00 shall be decided by a panel of three arbitrators (and by at least
a majority of the three-member panel).  In cases in which a three-member panel
is required, all three arbitrators must participate in all hearings and
deliberations.  Any arbitrator selected pursuant to this Agreement must be an
attorney licensed to practice in the State of California, or a retired judge of
the state or federal courts within the State of California, in the case of an
attorney, with no less than ten years experience in the substantive law
applicable to the subject matter of the dispute to be arbitrated.  If
arbitrability is disputed, then the arbitrator(s) shall determine whether an
issue is arbitrable and in all cases shall give effect to the statutes of
limitation in adjudicating any claim.  The arbitrator(s) shall, with or without
oral argument (at his, her or their discretion), rule upon any motions to
dismiss (or demurrers) or motions for summary adjudication or summary
judgment.  The arbitrator(s) shall resolve all disputes in accordance with the
substantive law of California, and may grant any remedy or relief that a state
or federal court within California could grant within the scope hereof, and such
ancillary relief as is necessary to make effective any award.  The arbitrator(s)
may impose sanctions, award fees and costs to any prevailing party, and take
such other action as may be necessary in the interest of justice to the extent
that a court may do so pursuant to the Federal Rules of Civil Procedure, the
California Code of Civil Procedure or other applicable law.  Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.
 
             (e)  Discovery.  Discovery shall be permitted in accordance with
the Rules.  All discovery shall be limited to matters directly relevant to the
dispute being arbitrated and must, absent an agreement by the parties or by
order of the arbitrator(s) for good cause shown, be completed no later than 20
days before the hearing.  All discovery disputes shall be subject to final
resolution by the arbitrator(s).  The procedure for submitting discovery
disputes to the arbitrator(s) for resolution shall be determined by the
arbitrator(s).
 
             (f)  Class Proceedings and Consolidations.  No party hereto may
join or consolidate disputes by or against any other person or entity in any
arbitration proceeding initiated under this Agreement, except for Subsidiary
Guarantors, or to include in any arbitration hereunder any dispute as a
representative or member of a class, or to act in any arbitration hereunder in
the interest of the general public or in a private attorney general capacity.
 
             (i)  Miscellaneous.  To the maximum extent practicable, the AAA,
the arbitrator(s) and the parties shall take all steps necessary to conclude any
arbitration proceeding initiated under this Agreement within 180 days of the
filing of the arbitration demand.  No arbitrator or other party to the
arbitration proceeding may disclose the fact or subject matter of the
arbitration proceeding, or the content or results thereof, except for
disclosures of information by a party required in the course of the arbitration,
or in the ordinary course of its business, or by any applicable law or
regulation.  This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
 
             (i)  Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 

INTERMEC, INC.  
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: /s/ Kenneth L. Cohen

--------------------------------------------------------------------------------

Kenneth L. Cohen, Vice President/ 
Treasurer/Tax
 
By: /s/ Lanny H. Michael

--------------------------------------------------------------------------------

Lanny H. Michael, Chief Financial Officer
By: /s/ Gloria M. Nemecheck

--------------------------------------------------------------------------------

Gloria M. Nemechek, Vice President

 